Citation Nr: 1716279	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  12-27 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from November 1952 to October 1954.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied entitlement to a TDIU due to service-connected disabilities. 

In February 2015, the Veteran and his spouse testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.

This case was previously before the Board in May 2015, at which time, the Board, in pertinent part, remanded the claim for additional development.  In December 2015, the Board remanded the claim again, as the directives of the Board's May 2015 remand were not accomplished.  The directives of the Board's prior remands having now been accomplished, the case is now returned for appellate review.

The Board acknowledges that the issues of entitlement to an increased rating for hearing loss and service connection for tinnitus have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.  While the outcome of any future Board decision could potentially affect the issue of entitlement to a TDIU, decided herein, any increased rating claim for bilateral hearing loss and/ or grant of service connection for tinnitus that is appealed, would carry with it a potential to have entitlement to a TDIU raised as part of the claim, if the evidence supports this, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, any future decisions addressing the increased rating claim for hearing loss would encompass any further consideration of a TDIU under Rice; and the Board may proceed with a decision on appeal with the record as it stands.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. § 5103 and 5103A (West 2014) have been met. By correspondence dated in May 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete the claim.  The letter also notified the Veteran as to how VA assigns disability ratings and effective dates. 

The Veteran was provided with a VA general VA examination in May 2011 addressing his claim.  He also was provided with examinations and opinions regarding the impact of his service-connected PTSD and tinea pedis on his ability to work.  An October 2012 VA audiology examination report also included an opinion as to the impact of the Veteran's hearing loss on his employment.  In addition, a June 2015 VA examination report addressed the impact of the Veteran's tinea pedis on his employability.  The medical evidence of record is sufficient to rate the Veteran's claim.

A Board remand confers upon the appellant the right to compliance with that order. Stegall v. West, 11 Vet. App. 268, 271 (1998).  Substantial compliance, rather than strict compliance, is required.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  In the context of an examination, there is no Stegall violation when an examiner makes the ultimate determination required by the Board's remand, because such determination constitutes substantial compliance.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Accordingly, the Board finds that there has been substantial compliance with the May and December 2015 remands.

The National Personnel Records Center (NPRC) has indicated that most of the Veteran's military service records were destroyed in a fire at the NPRC, except for his separation examination.  VA has a heightened obligation to assist the appellant in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit of the doubt rule when records in the possession of the government are presumed to have been destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board finds that, based on the RO's efforts and the responses from the service department, it is reasonably certain that the Veteran's service treatment records are no longer available and that further efforts to obtain those records would be futile. 38 U.S.C.A. § 5103A (b)(3)); see also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The Board also notes that there is no duty to obtain records from the Social Security Administration (SSA) in this case.  An inquiry performed by VA in May 2010 notes that the Veteran has been in receipt of Supplemental Medical Insurance since January 1993.  He is not noted as being in receipt of SSA disability benefits. Therefore, the records from SSA are not relevant to the current appeal, and there is no need to obtain them before proceeding with appellate review.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (providing that when VA is put on notice of the existence of SSA records that have the reasonable possibility of substantiating a veteran's claim for benefits, it must seek to obtain those records before proceeding with the appeal).

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he and his wife presented oral argument in support of his claim for a TDIU.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) (2010) requires that the VLJ or DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the VLJ noted the elements that were lacking to substantiate the claim. The VLJ also asked specific questions directed at identifying the criteria for TDIU and sought to identify any pertinent evidence not currently associated with the claim.  In addition the Veteran volunteered his treatment history and symptoms since service. 

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the appellant by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

II. TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by non-service- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

The Veteran's current service-connected disabilities are (1) PTSD, rated 50 percent from April 30, 2010; (2) bilateral hearing loss, rated 10 percent from October 21, 2011; and (3) tinea pedis of feet, rated 10 percent from October 21, 2011.  The Veteran's combined disability rating for his service-connected disabilities is 50 percent from April 30, 2010, and 60 percent from October 21, 2011.  See generally 38 C.F.R. § 4.25, Table I - Combined Ratings Table.  Thus, he does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).    

Nevertheless, the Veteran may be entitled to a TDIU on an extraschedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disabilities. 38 C.F.R. § 4.16(b).  Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. Id.  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340 , 3.341, 4.16(b), 4.19.

The Veteran filed a formal claim for a TDIU in May 2010 asserting that he was prevented from working due to a bipolar disorder, arthritis, and intervertebral disc disease.  He noted that he last worked in 2008 for the U.S. Department of Agriculture in forestry, where he worked 30 hours per week; but only earned at the highest $400 per month.  He also commented that he had open heart surgery in 2008 and that he lost approximately two years from work.  He reported that his highest level of education completed was 4 years of high school.

The U.S. Department of Agriculture filled out a VA-Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, and noted that the Veteran last worked in janitorial services from October 2002 to October 2008, working three days per week, and the last payment was $334.00.  The reason for not working was left blank.

All of the medical opinions addressing the Veteran's employability status, however, show that the Veteran was not determined to be unemployable due to his service-connected disabilities.  

The Veteran underwent a general VA examination in May 2011.  It was noted that the Veteran asserted that his service-connected feet and anxiety problems led him to retire at age 65, in addition to being eligible for social security.  The examiner commented that the Veteran did not seem fully cognitively intact/functional but noted that he probably had some lingering effects from a cerebrovascular accident or other similar condition.  A formal mental status evaluation was not performed.  Under employment history, it was noted that the Veteran's usual occupation was in maintenance but that the Veteran was not currently employed, having retired in 1993 because he was eligible by age or duration of work.  The examiner commented that the Veteran's PTSD affected his occupational activities in that he had poor social interactions; but that the PTSD would not prevent him from doing full-time work on a daily basis with accommodations.  The examiner commented that the Veteran functioned at work for the past several decades with some problems while suffering from this condition.  Therefore, the examiner determined that the Veteran was employable with respect to his PTSD, and it was more likely than not that he ceased all work because of his other health concerns, rather than due to his PTSD. 

The examiner in May 2011 also commented that the Veteran's tinea pedis would not prevent the Veteran from doing full-time work on a daily basis, as there were no effects on usual occupation, as a result of tinea pedis.  In June 2015, a VA dermatology examination report further notes that the Veteran's tinea pedis does not impact his ability to work.

The Veteran underwent a VA audiology examination in October 2012.  The examination report noted that the Veteran's hearing loss impacted ordinary conditions of daily life, including ability to work because, according to the Veteran's reports, he could not hear or understand what people were saying, particularly in the right ear.

As noted, the ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. Id.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.  While there is some evidence the Veteran's PTSD would limit his employment activities, as noted on examination in May 2011, in that he had poor social interaction; and it is also noted that the Veteran's hearing loss would limit employment activities on examination in October 2012, none of the medical evidence establishes that the Veteran is prevented from working as a result of his service-connected disabilities.  Rather, the record shows that the Veteran stopped working because he was eligible for retirement and that he presently is prevented from working due to disabilities other than his service-connected PTSD, hearing loss, and tinea pedis.

In consideration of the evidence of record, the Board finds that the Veteran's service-connected PTSD, hearing loss, and tinea pedis do not preclude him from securing and following a substantially gainful occupation.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for any further benefits granted, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a TDIU is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


